 


 HR 6045 ENR: Bulletproof Vest Partnership Grant Act of 2008
U.S. House of Representatives
0
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
One Hundred Tenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and eight 
H. R. 6045 
 
AN ACT 
To amend title I of the Omnibus Crime Control and Safe Streets Act of 1968 to extend the authorization of the Bulletproof Vest Partnership Grant Program through fiscal year 2012. 
 
 
1.Short titleThis Act may be cited as the Bulletproof Vest Partnership Grant Act of 2008.  
2.Extension of authorization of appropriations for Bulletproof Vest Partnership Grant ProgramSection 1001(a)(23) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3793(a)(23)) is amended by striking 2009 and inserting 2012.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
